internal_revenue_service appeals_office watt ave sa sacramento ca release number release date date date ene rrke kkkk certified mail - ‘department of the treasury employer_identification_number aeee person to contact eitete employee id number tel ek fax eek tax period s ended april ‘forward vil dear this is a final_determination that you do not qualify for exemption from federal_income_tax under interna revenue code the code sec_501 as an organization described in code sec_501 the revocation of your exempt status was made for the following reason s your primary purpose is providing services to your members and your member's guests not to the general_public as an organization described under internal_revenue_code sec_501 - you are required to file federal_income_tax returns on forms for the tax periods stated in the _heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have pravided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours kk appeals team manager enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street dallas tx department of the treasury date date taxpayer_identification_number form_990 tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary if you accept our findings please sign and return the enclosed form 6018-a consent to proposed action we will then send you a final letter modifying or revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in the event of revocation you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the examining agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns if you do not agree with our position you may appeal your case the enclosed publication - the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying ' procedural and jurisdictional requirements in lieu of letter you may also request that we refer this matter for technical_advice as explained in publication how to appeal an irs decision on tax-exempt status if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form 6018-a report of examination in lieu of letter u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer year period ended april 20xx issue revocation does the organization satisfy the requirements of a social_welfare_organization per sec_501 as described in sec_501 section c as a homeowner's association by limiting access and use of the majority of its common facilities to its members and their guests and is not open to the general_public facts was incorporated in may 19xx it was established to construct renovate operate and maintain the common facilities of club the facility is located in golf and camping applied for and was granted tax exempt status under internal_revenue_code irc a as described in sec_501 as a homeowner's association to promote social welfare on january 19xx is composed of aroundbig_number members who are lot owners of the subdivision maintains the common facilities within the subdivision which include roads water supply and sewage treatment swimming pool and recreation facility boat slips bath houses for the campgrounds d t o a q a m the golf course and golf clubhouse are outside of the subdivision premises and open to the public subdivision and golf course is available though the road named access to the the road splits with a right turn leading to the golf course and clubhouse facility the other road leads to the subdivision where entrance is restricted to members and their guests with an electronically controlled gate there is a sign on the road leading to the subdivision which states caution electric gates ahead private club no trespassing members and guests only department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer year period ended april 20xx website shows the electronically controlled gate which limits access to the subdivision and the majority of its facilities to its guests and members with the exception of the golf course copies of pictures and notes from the website are shown in the following pages main gate is gated for added security all property owners who are up to date on their association fees have a card to gain access this gate is monitored department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service explanation of items form 886-a name of taxpayer schedule no or exhibit year period ended april 20xx the facilities located within the subdivision that cannot be accessed by the general_public with the electronically controlled gate include planning a family reunion and need more room to feed all those people you can rent the for private functions callthe --s-_-s office for prices _ clubhouse the clubhouse is for our community meetings dances and other events requiring a large area _ department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer year period ended april 20xx recreation center the recreation center offers billiards air hockey video games and snacks a small convenience store has been opened at this location and operates during pool hours swimming pool take a dip in the pool to cool off or just soak up some sun sliding board diving board and even a pool for the tiny tikes department of the treasury - internal_revenue_service form 886-a page form 886-a u s treasury department-internal revenue service schedule no or explanation of items exhibit name of taxpayer year period ended april 20xx boat landing has a boat landing for property owners and their guests there is no charge to use the boat landing however you must have a office for dollar_figure __ sticker on your boat stickers can be purchased at the security the members of the board_of directors are assigned to manage the affairs of the corporation it is composed of seven members who meet on a monthly basis it also presides over the annual meeting which is open to all members the members elect the members of the board during the annual meeting and discuss any type of issues and concerns over the affairs of the subdivision the members of the board_of directors select the officers which are the president vice president secretary assistant secretary and a treasurer employs an officer manager with one support staff in addition to the above facts current treasurer on 20xx it was provided the following relevant information is limited to homeowners whose names are on the deed currently owns the common facilities which include the golf course and an interview was conducted with conducted at their administrative office located in and background noted earlier a membership to b clubhouse swimming pool recreation hall boat slips electric distribution system water supply sewage treatment facility and bath houses for the camp grounds c revenue from the assessments and fees are used to build maintain and operate the common facilities including its road system d the common facilities are for_the_use_of its members and their guests with the exception of the golf course and clubhouse which is open to the public e the lots in the subdivision are classified between the mobile home and campground lots mobile home lots have a more permanent structure therefore their owners are directly responsible for their electric supply bills to the electric power company campground lot owners are supplied by electricity from electric from the electric power company and redistributes the electric supply to the campground lot owners therefore the campground lot owners pay their electric bills to which in turn pay the electricity from the electric power company that is the reason why employs electric meter readers purchases officer provided a tour of the subdivision and location of the common facilities inside the subdivision a closing conference with of tax exempt status under sec_501 was presented in the event was held on june 20xx the proposal for revocation department of the treasury - internal_revenue_service form 886-a page form 886-a u s treasury department-internal revenue service schedule no or exhibit explanation of items name of taxpayer year period ended april 20xx that the proposed revocation is sustained h if it satisfies the requirements of sec_528 for a homeowner's association has the option to elect to file a form was provided with copies of revrul_74_99 and revrul_80_63 department of the treasury - internal_revenue_service form 886-a page form 886-a u s treasury department-internal revenue service schedule no or explanation of items exhibit name of taxpayer year period ended april 20xx law sec_501 exemption from tax on corporations certain trusts etc a exemption from taxation -an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees and the net_earnings are devoted exclusively to charitable educational or recreational purposes revrul_74_99 1974_1_cb_131 homeowners_association preserving appearance and maintaining common areas -- a homeowners_association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public revrul_72_102 modified revrul_80_63 1980_1_cb_116 homeowners’ associations -- answers are provided to specific questions as to whether the conduct of certain activities will affect the exempt status under sec_501 of the code of otherwise qualifying homeowners’ associations revrul_74_99 clarified the internal_revenue_service has received several inquiries asking whether the conduct of certain activities will affect the exempt status under sec_501 of the internal_revenue_code of otherwise qualified homeowners’ associations sec_501 of the code provides for exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated for the purpose of bringing about civic betterments and social improvements department of the treasury - internal_revenue_service form 886-a page form 886-a u s treasury department-internal revenue service schedule no or explanation of items exhibit name of taxpayer year period ended april 20xx revrul_72_102 1972_1_cb_149 holds that certain nonprofit_organizations of a type usually called homeowners’ associations which are formed to administer and enforce covenants for preserving the architecture and appearance of a housing development and to maintain streets sidewalks and other non-residential non-commercial properties in the development of the type normally owned and maintained by a municipal government may qualify for exemption under sec_501 of the code it must engage in activities that confer benefit on a revrul_74_99 1974_1_cb_131 modified revrul_72_102 to make clear that a homeowners’ association of the kind described in revrul_72_102 must in addition to otherwise qualifying for exemption under sec_501 of the code satisfy the following requirements community comprising a geographical unit which bears a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof private residences and as roadways and parklands sidewalks and street lights access to or the use and enjoyment of which is extended to members of the general_public and is not restricted to members of the homeowners’ association it must not conduct activities directed to the exterior maintenance of it owns and maintains only common areas or facilities such revrul_80_63 1980_1_cb_166 answered specific questions that have been raised relating to revrul_74_99 and their answers are as follows question does revrul_74_99 contemplate that the term community for purposes of sec_501 of the code embraces a minimum area or a certain number of homeowners answer no revrul_74_99 states that it was not possible to formulate a precise definition of the term community the ruling merely indicates what the term is generally understood to mean whether a particular homeowners’ association meets the requirements of conferring benefit on a community must be determined according to the facts and circumstances of the individual case thus although the area represented by an association may not be a community within the meaning of that term as contemplated by revrul_74_99 if the association’s activities benefit a community it may still qualify for exemption for instance if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community question may a homeowners’ association which represents an area that is not a community qualify for exemption under sec_501 of the code if it restricts the use of its department of the treasury - internal_revenue_service form 886-a page form 886-a u s treasury department-internal revenue service schedule no or explanation of items exhibit name of taxpayer year period ended april 20xx recreational facilities such as swimming pools tennis courts and picnic areas to members of the association answer _no revrul_74_99 points out that the use and enjoyment of the common areas owned and maintained by a homeowners’ association must be extended to members of the general_public as distinguished from controlled use or access restricted to the members of the association for purposes of revrul_74_99 recreational facilities are included in the definition of common areas question can a homeowners’ association establish a separate organization to own and maintain recreational facilities and restrict their use to members of the association answer yes an affiliated recreational organization that is operated totally separate from the homeowners’ association may be exempt see revrul_69_281 1969_1_cb_155 which holds that a social_club providing exclusive and automatic membership to homeowners in a housing development with no part of its earnings inuring to the benefit of any member may qualify for exemption under sec_501 of the code question can an exempt homeowners’ association own and maintain parking facilities only for its members if it represents an area that is not a community answer no by providing these facilities only for_the_use_of its members the association is operating for the private benefit of its members and not for the promotion of social welfare within the meaning of sec_501 of the code 868_f2d_108 a f t r 2d ustc p united_states court_of_appeals fourth circuit flat top lake association inc plaintiff-appeliant v united_states of america defendant-appellee association consisting of owners of property surrounding artificial lake that sought to restrict development to members only brought civil_action seeking judicial determination that it currently was and had been exempt from federal taxation as social_welfare_organization the united_states district_court for the southern district of west virginia at beckley elizabeth v hallanan j granted summary_judgment for united_states and association appealed the court_of_appeals k k hall circuit judge held that organization that operated for exclusive benefit of members did not serve as community as that term related to broader concept of social welfare for purposes of department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer year period ended april 20xx tax exemption and association that had done everything within its power to create wholly private environment for its members was not community within meaning of federal tax exemption and could not claim tax exemption for benefiting itself affirmed sec_528 provides in part that the term homeowners_association means an organization that elects at such time and in such manner as the secretary of treasury by regulations prescribes to have sec_528 apply for the taxable_year sec_1_528-8 of the treasury regulations provides that a separate election to be treated as a homeowners_association under sec_528 must be made for each taxable_year this election must be made by filing a properly completed form 1120-h or such other form as the secretary of treasury may prescribe sec_1_528-8 of the treasury regulations provides that for taxable years ending after date the election must be made not later than the time including extensions for filing an income_tax return for the year in which the election is to apply department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer year period ended april 20xx taxpayer’s postion in response to the proposed revocation of its tax exempt status presented during the closing conference with the officer on june 20xx letter dated july 20xx as follows provided its position in a we have consulted with an independent cpa firm regarding our current tax exempt status we believe our association meets the requirements found in revrul_74_99 to be classified for tax exemption under c of the code because of the following our association serves a community which bears a reasonable recognizable to an area ordinarily identified as governmental our association does not conduct activities directed to the exterior maintenance of private residences and the common area or facilities it owns and maintains must be for the use and enjoyment of the general_public our position in meeting these requirements is as follows the golf course is available to anyone living in the area our community should be recognized as the general_public as a whole surrounding with the guidance of outside consultation and the review of our original tax exempt application the board_of directors for met the requirements to be classified as an internal_revenue_code sec_501 organization therefore the association is tax-exempt under sec_501 of the code believes we have department of the treasury - internal_revenue_service form 886-a page form 886-a u s treasury department-internal revenue service schedule no or explanation of items exhibit name of taxpayer year period ended april 20xx government’s position was incorporated in 19xx to construct renovate and operate the common facilities of the subdivision and golf club located in it ts composed of around big_number members membership is limited to homeowners whose names are on the deed was granted tax exempt status per sec_501 as described under sec_501 as a social_welfare_organization in 19xx inspection of the subdivision showed that entrance to the subdivision and its common facilities located within the subdivision such as the swimming pool recreation hall boat slips bath houses and are restricted to members by a gate which can be opened with a card these common facilities within this gated subdivision are for_the_use_of its members and their guests by restricting access and use of its common facilities as noted above with the exception of the golf course and clubhouse fails to qualify as a social_welfare_organization under sec_501 this position is supported by revrul_74_99 as clarified by question sec_1 and of revrul_80_63 in revenue_ruling question does revrul_74_99 contemplate that the term community for purposes of sec_501 of the code embraces a minimum area or a certain number of homeowners answer no revrul_74_99 states that it was not possible to formulate the precise definition of the term community although the area represented by an association may not be a community within the meaning of that term as contemplated by revrul_74_99 if the association’s activities benefit a community it may still qualify for exemption for instance if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community question in revenue_ruling may a homeowners’ association which represents an area that is not a community qualify for exemption under sec_501 of the code if it restricts the use of its recreational facilities such as swimming pools tennis courts and picnic areas to members of the association answer department of the treasury - internal_revenue_service form 886-a page form 886-a u s treasury department-internal revenue service schedule no or explanation of items exhibit name of taxpayer year period ended april 20xx no revrul_74_99 points out that the use and enjoyment of the common areas owned and maintained by a homeowners’ association must be extended to members of the general_public as distinguished from controlled use or access restricted to members of the association for purposes of revrul_74_99 recreational facilities are included in the definition of common areas the court case of 868_f2d_108 aftr 2d ustc p supports the government's position in the district_court when it ruled that a private association of homeowners which restricts its facilities to the exclusive use of its members does not meet the requirements of exemption set out in sec_501 of the internal_revenue_code of the fourth circuit_court of appeals affirmed the district court's decision and further clarified matters by stating and citing the following a an organization that operates for the exclusive benefit of its members does not serve a community as that term relates to the broader concept of social welfare b acommunity within the meaning of sec_501 of the code and the regulations is not simply an aggregation of homeowners bound together in a structured unit formed as a integral part of a plan for the development of a real_estate subdivision and the sale and purchase of homes therein c social welfare if it denies its benefits to the general_public it cited the intent of congress where it believed that an organization cannot serve position that it is entitled to continued exemption because the golf course is it is available to anyone living in the community should be recognized as the general_public as a whole surrounding area and its the government does not dispute public however the government would like to point out that other facilities that are restricted to the use of its members and guests such as the swimming pool recreation hall boat slips bath houses and they are all considered recreational facilities included in common facilities as defined by revrul_74_99 as common areas position that the golf course is accessible to the owns and maintains by limiting the use of the majority of the common areas to its members it does not qualify as a community as required by revrul_74_99 in addition kk hall of the court_of_appeals which affirmed the decision of the district_court of the southern district of west virginia in flat top lake association v united_states of america held that an organization that operated for the exclusive benefit of members did not serve as a community as that term related to broader concept of social welfare for purposes of tax exemption and an association that had done everything within its powers to create wholly private environment for its members was not a community within the department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer year period ended april 20xx meaning of federal tax exemption and could not claim tax exemption for benefiting itself therefore effective may 20xx exempt status under sec_501 should be revoked in the event that the proposed revocation of its tax exempt status under sec_501 is sustained homeowners_association under sec_528 if it satisfies the requirements of that code section has the option of electing to be classified as a department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer year period ended april 20xx conclusion does not continue to qualify for exemption under sec_501 as a homeowners_association which promotes social welfare because it restricts access to its common facilities such as the swimming pool recreation hall boat slips roads bath houses and to its members and their guests and such facilities are not open to the general_public therefore revocation of tax exempt status is proposed effective may 20xx department of the treasury - internal_revenue_service form 886-a page
